





EXHIBIT 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED LEASE
THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE (this “Amendment”) is
entered into as of this 23rd day of March, 2018, by and between BMR-11388
SORRENTO VALLEY ROAD LP, a Delaware limited partnership (“Landlord,” formerly
known as BMR-11388 Sorrento Valley Road LLC), and HALOZYME, INC., a California
corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease dated as of June 10, 2011, as amended by that certain First Amendment to
Amended and Restated Lease dated as of June 30, 2017 (the “First Amendment”)
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 11388
Sorrento Valley Road in San Diego, California (the “Building”);


B.WHEREAS, Landlord and Tenant desire to modify the amount of the TI Allowance
(as defined in the First Amendment); and


C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.


AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.


2.TI Allowance. The first grammatical sentence of Article 7 of the First
Amendment is hereby amended by deleting the term “Five Hundred Fifty-One
Thousand Five Hundred Dollars ($551,500)” and replacing with it with the term
“Six Hundred Forty-Four Thousand Eight Hundred Thirty-Two Dollars ($644,832),”
such that the “TI Allowance” under the First Amendment shall be an amount equal
to Six Hundred Forty-Four Thousand Eight Hundred Thirty-Two Dollars ($644,832).


3.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Indemnitees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.







--------------------------------------------------------------------------------





4.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.


5.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.


6.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.


7.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.


8.Authority. Landlord and Tenant guarantee, warrant and represent that the
individual or individuals signing this Amendment on such party’s behalf have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.


9.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-11388 SORRENTO VALLEY ROAD LP,
a Delaware limited partnership
                        
By:
/s/ Kevin M. Simonsen
Name:
Kevin M. Simonsen
Title:
Sr. Vice President, Sr. Counsel



TENANT:
HALOZYME, INC.,
a California corporation


By:
/s/ Laurie Stelzer
Name:
Laurie Stelzer
Title:
CFO










